DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Claims 13 – 19 in the reply filed on January 13, 2022 is acknowledged.
Claims 1 – 12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I Claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 – 15, 17 and 18 is/are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Bark et al., “Tailoring a two-dimensional electron gas at the LaAlO3/SrTiO3 (001) interface by epitaxial strain,” PNAS ∣ March 22, 2011 ∣ vol. 108 ∣ no. 12 (Pages 4720 – 4724).
	Regarding Claim 13, Bark teaches a 2DEG-forming heterostructure comprising: 
a (LaAlO3)0.3 - (Sr2AlTaO6 )0.7 substrate or a NdGaO3 substrate; 
a compressively strained SrTiO3 film on the (LaAlO3)0.3 - (Sr2AlTaO6 )0.7 substrate or the NdGaO3 substrate; and 
a LaAlO3 film having a thickness of 9 unit cells or fewer on the compressively strained SrTiO3 film, wherein a 2DEG is formed at the interface between the SrTiO3 film and the LaAlO3 film with reference to Fig. 1 under the heading “”Experimental Methods” and “Results and Discussion” in pages 4720 – 4721.  
Regarding Claim 14, Bark teaches wherein the substrate is the (LaAlO3)0.3 - (Sr2AlTaO6 )0.7 substrate film with reference to Fig. 1 under the heading “”Experimental Methods” in page 4720.  
Regarding Claims 15 and 18, Bark teaches wherein the LaAlO3 film has a thickness in the range from 5 unit cells to 9 unit cells with reference to Fig. 1 under the heading “”Experimental Methods” and “Results and Discussion” in pages 4720 – 4721.  
Regarding Claim 17, Bark teaches wherein the substrate is the NdGaO3 substrate with reference to Fig. 1 under the heading “”Experimental Methods” in page 4720.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bark et al., “Tailoring a two-dimensional electron gas at the LaAlO3/SrTiO3 (001) interface by epitaxial strain,” PNAS ∣ March 22, 2011 ∣ vol. 108 ∣ no. 12 (Pages 4720 – 4724) in view of Huang et al., “Conducting channel at the LaAlO3/SrTiO3 interface”, Physical Review B: Condensed Matter and Materials Physics (2013), 88(16), 161107/1-161107/5. 
Regarding these Claims, Bark fails to teach wherein the SrTiO3 film has a thickness of 20 unit cells or lower.
	Huang teaches that LaAlO3/SrTiO3 heterostructure grown over LSAT and NGO substrates have localized electrons at the interface when SrTiO3 film has a thickness of 20 unit cells or lower in the Abstract part in page 1.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Bark and have a heterostructure wherein the SrTiO3 film has a thickness of 20 unit cells or lower for the benefit of having localized electrons at the interface as taught by Huang in the Abstract part in page 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 9, 2022